Citation Nr: 1811253	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for left ankle strain.

2.  Entitlement to an initial compensable rating for right ankle strain.  

3.  Entitlement to an initial compensable rating for left hip strain.

4.  Entitlement to an initial compensable rating for right hip strain.

5.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.

6.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.  

7.  Entitlement to an initial compensable rating for bilateral trace dry eye syndrome.  

8.  Entitlement to an initial compensable rating for benign paroxysmal vertigo.

9.  Entitlement to an initial compensable rating for right hand fifth finger strain.

10.  Entitlement to an initial compensable rating for right ear hearing loss.  

11.  Entitlement to an initial compensable rating for a scar, status post excision of dysplastic nexus.

12.  Entitlement to service connection for arthritis.

13.  Entitlement to service connection for chest pain.

14.  Entitlement to service connection for sinusitis.

15.  Entitlement to service connection for pneumonia.  

16.  Entitlement to service connection for hypermetropia.

17.  Entitlement to service connection for a left elbow disability, to include epicondylitis.

18.  Entitlement to service connection for a right elbow disability, to include epicondylitis.

19.  Entitlement to service connection for bronchitis.

20.  Entitlement to service connection for hypertension.  

21.  Entitlement to service connection for left ear hearing loss.

22.  Entitlement to service connection for a bilateral wrist disability.

23.  Entitlement to service connection for a left thumb disability.

24.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

25.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

26.  Entitlement to service connection for a left calf disability, to include the residuals of an Achilles or plantaris tendon tear.

27.   Entitlement to service connection for a genital disability, to include hypogonadism, erectile dysfunction, and benign prostatic hypertrophy.

28.  Entitlement to service connection for a skin disability, to include as due to exposure to hazardous materials.

29.  Entitlement to service connection for a right foot disability, to include plantar fasciitis and nonunion of the fourth metatarsal.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1987 to October 2012, including service in Afghanistan and Iraq, for which his decorations included the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the September 2013 rating decision, in pertinent part, the RO granted service connection for benign paroxysmal vertigo, bilateral trace dry eye syndrome, right ear hearing loss, right hand fifth finger strain, right hip strain, left hip strain, patellofemoral syndrome of the right knee, patellofemoral syndrome of the left knee, left ankle strain, right ankle strain, and a scar status post excision of dysplastic nevus, assigned initial noncompensable ratings effective November 1, 2012 for all of these, and denied service connection for bronchitis, hypermetropia, pneumonia, chest pain/discomfort, left ear hearing loss, hypertension, arthritis, sinusitis, hazard material exposure, neuropathy of the left upper extremity, neuropathy of the right upper extremity, epicondylitis of the right elbow, epicondylitis of the left elbow, a left wrist injury, a left thumb injury, a rash of the upper extremities, groin pain, and a bilateral leg condition.  In the April 2014 rating decision, the RO denied service connection for right foot fourth metatarsal nonunion and plantar fasciitis.  

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  

During the May 2017 hearing, the Veteran clarified that his claim for service connection for a bilateral leg condition referred to the residuals of a left Achilles or plantaris tendon tear.  The Veteran also clarified that his claims for service connection for a rash of the upper extremities and hazardous material exposure referred to residuals of a chemical burn all over his body.  The Veteran also clarified that his claim for service connection for a left wrist injury was intended to apply to both wrists.  The Board has recharacterized the issues on appeal accordingly.  

The Veteran's claims for service connection for epicondylitis of both elbows have been recharacterized as elbow disabilities to include epicondylitis.  The Veteran's claim for service connection for groin pain has been recharacterized as a genital disability to include hypogonadism, erectile dysfunction, and benign prostatic hypertrophy.  The Veteran's claims for service connection for right foot fourth metatarsal nonunion and plantar fasciitis have been recharacterized as a right foot disability to include right foot fourth metatarsal nonunion and plantar fasciitis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The issues of an increased rating for right ear hearing loss as well as service connection for left ear hearing loss, a bilateral wrist disability, a left thumb disability, peripheral neuropathy of both upper extremities, a left calf disability, a genital disability, a skin disability, and a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left ankle strain manifests as pain, incoordination, decreased movement, weakened movement, excess fatigability, disturbance of locomotion, and interference with sitting, standing, and weight bearing, but not marked limitation of motion, ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.

2.  The Veteran's right ankle strain manifests as pain, incoordination, decreased movement, weakened movement, excess fatigability, disturbance of locomotion, and interference with sitting, standing, and weight bearing, but not marked limitation of motion, ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.

3.  The Veteran's left hip strain manifests as a limitation of thigh extension greater than 5 degrees, but not flexion limited to 45 degrees, ankylosis, limitation of abduction, adduction, or rotation, a flail hip joint, or fracture or malunion of the femur.

4.  The Veteran's right hip strain manifests as a limitation of thigh extension greater than 5 degrees, but not flexion limited to 45 degrees, ankylosis, limitation of abduction, adduction, or rotation, a flail hip joint, or fracture or malunion of the femur.

5.  The Veteran's left knee patellofemoral syndrome manifests as slight lateral instability, but not ankylosis, recurrent subluxation, dislocated or removed semilunar cartilage, flexion limited to 60 degrees, extension limited to 10 degrees, or impairment of the tibia or fibula. 

6.  The Veteran's right knee patellofemoral syndrome manifests as slight lateral instability, but not ankylosis, recurrent subluxation, dislocated or removed semilunar cartilage, flexion limited to 60 degrees, extension limited to 10 degrees, or impairment of the tibia or fibula.

7.  The Veteran's bilateral trace dry eye syndrome is analogous to a bilateral disorder of the lacrimal apparatus.  

8.  The Veteran's diagnosis of benign paroxysmal vertigo is not supported by objective findings.  

9.  The Veteran's right hand fifth finger strain manifests as pain and limitation of motion.  

10.  On May 17, 2017, prior to the promulgation of a decision in the appeal, the Veteran testified in his hearing before the Board that a withdrawal of this appeal is requested as to the issue of entitlement to an initial compensable rating for a scar, status post excision of dysplastic nexus.  

11.  On May 17, 2017, prior to the promulgation of a decision in the appeal, the Veteran testified in his hearing before the Board that a withdrawal of this appeal is requested as to the issue of entitlement to service connection for arthritis.  

12.  On May 17, 2017, prior to the promulgation of a decision in the appeal, the Veteran testified in his hearing before the Board that a withdrawal of this appeal is requested as to the issue of entitlement to service connection for chest pain.  

13.  On May 17, 2017, prior to the promulgation of a decision in the appeal, the Veteran testified in his hearing before the Board that a withdrawal of this appeal is requested as to the issue of entitlement to service connection for sinusitis.  

14.  On May 17, 2017, prior to the promulgation of a decision in the appeal, the Veteran testified in his hearing before the Board that a withdrawal of this appeal is requested as to the issue of entitlement to service connection for pneumonia.  

15.  The probative medical evidence of record demonstrates that the Veteran has a current diagnosis of hypermetropia, which as likely as not is due to a superimposed disease or injury during his active duty service.  

16.  The preponderance of the evidence is against finding that the Veteran has a left elbow disability, to include epicondylitis, that is related to active military service or events therein.

17.  The preponderance of the evidence is against finding that the Veteran has a right elbow disability, to include epicondylitis, that is related to active military service or events therein.

18.  The preponderance of the evidence is against finding that the Veteran has bronchitis that is related to active military service or events therein.

19.  The preponderance of the evidence is against finding that the Veteran has hypertension that is related to active military service or events therein.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, on and after November 1, 2012, the criteria for a rating of 10 percent, but no higher, for left ankle strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).  

2.  With resolution of reasonable doubt in the Veteran's favor, on and after November 1, 2012, the criteria for a rating of 10 percent, but no higher, for right ankle strain have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.  

3.  With resolution of reasonable doubt in the Veteran's favor, on and after November 1, 2012, the criteria for a rating of 10 percent, but no higher, for left hip strain have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2017).  

4.  With resolution of reasonable doubt in the Veteran's favor, on and after November 1, 2012, the criteria for a rating of 10 percent, but no higher, for right hip strain have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251.  

5.  With resolution of reasonable doubt in the Veteran's favor, on and after November 1, 2012, the criteria for a rating of 10 percent, but no higher, for left knee patellofemoral syndrome have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).  

6.  With resolution of reasonable doubt in the Veteran's favor, on and after November 1, 2012, the criteria for a rating of 10 percent, but no higher, for right knee patellofemoral syndrome have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.  

7.  With resolution of reasonable doubt in the Veteran's favor, on and after November 1, 2012, the criteria for a rating of 20 percent, but no higher, for bilateral trace dry eye syndrome have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.21, 4.79, Diagnostic Codes 6022, 6025, 6099 (2017).  

8.  The criteria for an initial compensable rating for benign paroxysmal vertigo have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.21, 4.87, Diagnostic Codes 6204, 6299 (2017).  

9.  The criteria for an initial compensable rating for right hand fifth finger strain have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2017).  

10.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an initial compensable rating for a scar, status post excision of dysplastic nexus.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

11.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for arthritis.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

12.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for chest pain.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

13.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for sinusitis.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

14.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for pneumonia.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

15.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for hypermetropia have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

16.  The criteria for establishing service connection for a left elbow disability, to include epicondylitis, have not been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

17.  The criteria for establishing service connection for a right elbow disability, to include epicondylitis, have not been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

18.  The criteria for establishing service connection for bronchitis have not been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

19.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the Veteran's hearing, his representative stated that new examinations were needed for the increased rating claims because the most recent ones were from 2013.  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  38 C.F.R. § 3.327 (a); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  In this case, neither the Veteran nor his representative have described a material change in the severity of the Veteran's disability.  Reexamination is not necessary.  

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In this case, neither the Veteran nor his representative have described a material change in the severity of the Veteran's disability.  Reexamination is not necessary.  

Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

"Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claims for higher initial evaluations, the Board has considered all evidence of severity since the effective date for the awards of service connection in November 2012.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Ankle Strain

The Veteran contends that his bilateral ankle strain warrants higher ratings than those currently assigned.  They are each currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limited motion of an ankle, with noncompensable ratings on and after November 1, 2012.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion and a 20 percent rating is warranted for marked limitation of motion.  Id.

For VA purposes, a normal range of ankle motion is from 45 degrees of plantar flexion to 20 degrees of dorsiflexion.  38 C.F.R. § 4.71, Plate II.

There are additional Diagnostic Codes that apply to ankle disorders.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2017) pertains to ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2017) pertains to ankylosis of the subastragalar or tarsal joint.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2017) pertains to malunion of the os calcis or astragalus.  38 C.F.R. § 4.71a, Diagnostic Code 5274 (2017) pertains to an astragalectomy.  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.   

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

The Veteran was afforded a VA examination in April 2013.  The Veteran reported that his ankles rolled easily, with the right more severe than the left.  He did not report that flare ups impacted the function of his ankles.  On examination, range of motion of each ankle was reported as 15 degrees of dorsiflexion to 45 or more degrees of plantar flexion, with no objective evidence of painful motion.  The ranges of motion were the same on repetition.  Repetition produced decreased movement, weakened movement, excess fatigability, disturbance of locomotion, and interference with sitting, standing, and weight bearing bilaterally.  The Veteran also reported pain, mostly with weight bearing.  There was no localized tenderness or pain on palpation.  The strength of both ankles was normal.  There was no laxity, ankylosis, or malunion of the os calcis or astragalus, and the Veteran had never had an astragalectomy or total ankle joint replacement.  The Veteran reported using no assistive devices for his ankles.  The examiner found that the Veteran's ankle disabilities had no impact on his ability to work.  The examiner's diagnosis was a bilateral ankle strain, with the right more severe than the left.  

During the May 2017 hearing, the Veteran testified that, when walking, his ankle would frequently "just give out and twist" and that he experienced pain when rolling his ankle but usually not when walking.  He also testified that his range of motion was limited but provided no further details as to limitation of motion.  

In a July 2017 private treatment appointment, the treatment provider noted decreased dorsiflexion of both ankles, no crepitus, and mild pain of the right ankle.  The treatment provider's assessment was pain in the right ankle and contracture of the left ankle.  The treatment provider provided no further details as to limitation of motion.  

Based on the evidence described above, the Board finds that, affording the Veteran the benefit of the doubt, his ankle strain warrants a 10 percent rating in each ankle on and after November 1, 2012.  The Board does not find that a limitation of 5 degrees of dorsiflexion rises to the level of a moderate limitation of motion and there is nothing in the record to indicate that the Veteran's limitation of dorsiflexion has worsened to more than 5 degrees or that he has developed any limitation of plantar flexion.  However, the Veteran reports pain and incoordination and the April 2013 VA examiner found decreased movement, weakened movement, excess fatigability, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The Board finds that the Veteran's painful ankles, along with the other factors of functional loss, are entitled to the minimum compensable rating for the ankle joint.  38 C.F.R. § 4.59.

The preponderance of the evidence also shows that the Veteran's ankle strain does not warrant ratings in excess of 10 percent at any point during the period on appeal.  There is no evidence of ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.  The Board finds that a limitation of motion of 5 degrees, even in the presence of pain and the other factors of functional loss described above, is not a "marked" limitation of motion.  The record contains no evidence that the Veteran's ankle strain during this period was more severe than reported during the April 2013 VA examination.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his ankle disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As stated above, the Board's grants of 10 percent ratings for each ankle are primarily based on the Veteran's credible lay statements.  However, nothing in those statements is incompatible with the ratings assigned in this decision.  

In addition, the Board considered whether higher ratings are warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§  4.40, 4.45.  As described above, the evaluation of the Veteran's ankles has accounted for the impact of these factors.  

Because the Board considered the applicable ratings under every Diagnostic Code pertaining to musculoskeletal disabilities of the ankle, the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

Hip Strain 

The Veteran contends that his bilateral hip strain warrants higher ratings than those currently assigned.  They are currently each rated under 38 C.F.R. § 4.71a, Diagnostic Code 5251, for limitation of extension of a thigh, with noncompensable ratings on and after November 1, 2012.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5251, a 10 percent rating is warranted for extension limited to 5 degrees.  Id.

For VA purposes, a normal range of hip motion is from 0 degrees of thigh extension to 125 degrees of thigh flexion and from 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the thigh is evaluated as follows: flexion limited to 10 degrees (40 percent); flexion limited to 20 degrees (30 percent); flexion limited to 30 degrees (20 percent); and flexion limited to 45 degrees (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2017).

Impairment of a thigh is evaluated as follows: limitation of abduction with motion lost beyond 10 degrees (20 percent); limitation of adduction without the ability to cross legs (10 percent); and limitation of rotation without the ability to toe-out more than 15 degrees (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2017).

There are additional Diagnostic Codes that apply to hip disorders.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2017) pertains to ankylosis of the hip.  38 C.F.R. § 4.71a, Diagnostic Code 5254 (2017) pertains to a flail joint of the hip.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2017) pertains to impairment of the femur, whether from fracture or malunion.  

The Veteran was afforded a VA examination in April 2013.  The Veteran reported pain in both hips, with the right more severe than the left, and also possibly more severe with prolonged walking or standing.  He did not report that flare ups impacted the function of his hips.  On examination, range of motion of each hip was reported as 125 degrees or greater of flexion, but with a limitation of greater than 5 degrees of extension.  There was no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, adduction was not limited so as to prevent the Veteran from crossing his legs, and rotation was not limited so as to prevent the Veteran from toeing out more than 15 degrees.  The ranges of motion were the same on repetition.  Repetition produced decreased movement, excess fatigability, disturbance of locomotion, and interference with sitting, standing, and weight bearing bilaterally.  There was no localized tenderness or pain on palpation.  The strength of both hips was normal.  There was no ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy, and the Veteran had never had a total hip joint replacement.  The Veteran reported using no assistive devices for his hips.  The examiner found that the Veteran's hip disabilities had no impact on his ability to work.  The examiner's diagnosis was a bilateral hip strain.  

In a March 2014 VA treatment appointment, the treatment provider measured the range of motion of the Veteran's hips as 10 degrees of extension to 105 degrees of flexion on the right, 10 degrees of extension to 110 degrees of flexion on the left, and 40 degrees of abduction bilaterally.  

During the May 2017 hearing, the Veteran testified that he sometimes felt pain in his hips when walking or if attempting to stand after sitting for a long period of time.  He also testified that he felt he had less movement in his hips than would be normal.  

Based on the evidence described above, the Board finds that, affording the Veteran the benefit of the doubt, his hip strain warrants a 10 percent rating in each hip on and after November 1, 2012.  The April 2013 VA examiner's report and the March 2014 VA treatment record indicate limitation of extension of each thigh greater than 5 degrees.  A limitation of 5 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Because this is the maximum evaluation for this disability, no higher evaluation may be granted on a schedular basis.  

There is no evidence of ankylosis of either hip, limitation of flexion of either thigh to at least 45 degrees, a compensable limitation of abduction, adduction, or rotation of either thigh, a flail joint of either hip, or impairment of other femur.  Because the Board considered the applicable ratings under every Diagnostic Code pertaining to musculoskeletal disabilities of the hip, the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.
 
The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his hip disabilities.  See Jandreau, 492 F.3d at 1376-77.  However, nothing in the Veteran's statements is incompatible with the ratings assigned in this decision.  

In addition, the Board considered whether higher ratings are warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§  4.40, 4.45.  As described above, the Veteran has now been assigned the maximum schedular evaluation under Diagnostic Code 5251 and there is no evidence that these factors cause a level of functional impairment equivalent to the criteria for a higher rating under another Diagnostic Code.  

Patellofemoral Syndrome

The Veteran contends that his knee disabilities warrant higher ratings than those currently assigned.  They are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for recurrent subluxation or lateral instability, with a noncompensable rating on and after November 1, 2012.  

Recurrent subluxation or lateral instability of the knee is evaluated as follows: severe (30 percent); moderate (20 percent); and slight (10 percent).  Id.  

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (noncompensable).  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Meniscal conditions are evaluated as follows: dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint (20 percent); and symptomatic removal of semilunar cartilage (10 percent).  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (2017).  

There are additional Diagnostic Codes that apply to knee disorders.  38 C.F.R. § 4.45(f) (2016).  38 C.F.R. § 4.71a, Diagnostic Code 5256 pertains to ankylosis of the knee.  Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (noncompensable).  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Impairment of the tibia and fibula is evaluated as follows: nonunion with loose motion, requiring a brace (40 percent); malunion with marked knee or ankle disability (30 percent); malunion with moderate knee or ankle disability (20 percent); and malunion with slight knee or ankle disability (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).

The Veteran was afforded a VA examination in April 2013.  The Veteran reported that his knee symptoms included bilateral pain that increased when attempting to do heavy lifting or carrying or climb a ladder or stairs.  He did not report that flare ups impacted the function of his knees.  On examination, range of motion of both knees was reported as full extension to 140 or more degrees of flexion.  There was no objective evidence of painful motion.  Ranges of motion were the same on repetition.  Repetition produced weakened movement, excess fatigability, incoordination, disturbance of locomotion, and interference with sitting, standing, or weight bearing.   There was no tenderness or pain to palpation.  Knee strength was normal.  Testing revealed no anterior, posterior, or medial-lateral instability.  There was no history of recurrent patellar subluxation or dislocation, tibial or fibular impairment, or a meniscal condition, and the Veteran had never had a total knee joint replacement or other knee surgery.  The Veteran did not report using any assistive devices for his knees.  The examiner found that the Veteran's knee disabilities would have no impact on his ability to work.  The examiner's diagnosis was bilateral patellofemoral syndrome, with the left knee more severe than the right.   

In a March 2014 VA treatment appointment, the treatment provider measured the range of motion of the Veteran's knees as 0 degrees of extension to 110 degrees of flexion bilaterally.   The limitation to 110 degrees of flexion is not more closely described as a compensable rating under Diagnostic Code 5260, as the criteria for even a noncompensable rating requires limitation to 60 degrees.  

During the May 2017 hearing, the Veteran testified that he felt pain in his knees on weight bearing, but not on motion, including sharp pain if walking up stairs or up a hill.  He characterized his range of motion as "okay."  He reported that his knees give out daily but that he has never fallen.  He also reported that his knees lock up, albeit less often than they give out. 

Based on the evidence described above, the Board finds that, affording the Veteran the benefit of the doubt, his patellofemoral syndrome warrants a 10 percent rating for each knee on and after November 1, 2012.  Although the April 2013 VA examiner did not find instability, the Board finds that the Veteran's reports of his knees giving out are competent and credible.  However, given that the VA examiner did not find instability on examination during this period and that the Veteran testified that his instability had never caused him to fall, the Board finds that the Veteran's bilateral knee instability during this period is best characterized as slight, which warrants a rating of 10 percent under Diagnostic Code 5257.  

The preponderance of the evidence also shows that the Veteran's bilateral patellofemoral syndrome has not been manifested by ankylosis, dislocation or removal of semilunar cartilage, limitation of flexion to less than 60 degrees, limitation of extension to 10 degrees, or impairment of the tibia or fibula.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his right knee disabilities.  See Jandreau, 492 F.3d at 1376-77.  As stated above, the Board's grant of 10 percent ratings for each knee is based primarily on the Veteran's lay reports of instability.  However, nothing in those statements is incompatible with the ratings assigned in this decision.   The Board acknowledges the Veteran's report of his knees locking, but that only warrants a compensable rating if it is a symptom of dislocated semilunar cartilage and is associated with effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  As stated above, the record contains no evidence of dislocation of semilunar cartilage.  

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§  4.40, 4.45.  Because Diagnostic Code 5257 does not pertain to limitation of motion, the DeLuca factors are not for consideration.  

Because the Board considered the applicable ratings under every Diagnostic Code pertaining to musculoskeletal disabilities of the knee, the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

Trace Dry Eye Syndrome

The Veteran contends that his bilateral trace dry eye syndrome warrants a higher rating than that currently assigned.  It is currently rated under 38 C.F.R. § 4.97, Diagnostic Codes 6099-6022, for lagophthalmos, with a noncompensable rating on and after November 1, 2012.  

A diagnostic code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedule.  38 C.F.R. § 4.20. The RO determined that bilateral trace eye syndrome is most closely analogous to Diagnostic Code 6022, for lagophthalmos.  Lagophthalmos is "a condition in which the eye cannot be completely closed."  Dorland's Illustrated Medical Dictionary, 999 (32d Ed. 2012).  

Diagnostic Code 6022 provides for a 20 percent rating for bilateral lagophthalmos and a 10 percent rating for unilateral lagophthalmos.  38 C.F.R. § 4.97, Diagnostic Code 6022.  

Diagnostic Code 6025, for disorders of the lacrimal apparatus, also provides for a 20 percent rating for a bilateral disorder and a 10 percent rating for a unilateral disorder.  38 C.F.R. § 4.97, Diagnostic Code 6025.  The lacrimal apparatus is "the system concerned with the secretion and circulation of the tears and the normal fluid of the conjunctival sac."  Dorland's Illustrated Medical Dictionary at 118.  

The Veteran was afforded a VA examination in April 2013.  The Veteran reported intermittent bilateral trace dry eyes since undergoing a bilateral photo refractive keratectomy (PRK) during his active duty service.  The examiner diagnosed bilateral dry eyes but did not diagnose a lacrimal gland disorder.  

During the May 2017 hearing, the Veteran testified that his eyes continued to be dry, that they frequently itched, and that he used drops approximately four times a day.  

Any change in Diagnostic Code must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board concludes that dry eyes are more closely analogous to a disorder of the secretion and circulation of the tears than to eyes that are permanently open.  Service connection for a disability is not severed when the Diagnostic Code associated with it is changed to more accurately determine the benefit to which a veteran may be entitled.  Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).  The change in Diagnostic Code is not improper because the Veteran has not been in receipt of an evaluation under Diagnostic Code 6022 for twenty or more years, resulting in a protected rating.  See 38 C.F.R. § 3.951 (b) (2017); see also Murray v. Shinseki, 24 Vet. App. 420, 425-6 (2011). The criteria set forth in Diagnostic Code 6025 are more favorable to the Veteran and do not result in a reduction in benefits.  The Board also finds that there are no other Diagnostic Codes to which the Veteran's dry eye symptoms would be more closely analogous than Diagnostic Code 6025 that would result in a higher rating.  

Based on the evidence described above, the Board finds that the Veteran's bilateral trace dry eye syndrome warrants a 20 percent rating on and after November 1, 2012.  The April 2013 VA examination noted dry eyes bilaterally and the Veteran testified credibly during the May 2017 hearing that his bilateral dry eyes had continued.  Although the examiner did not diagnose a lacrimal gland disorder, because the Board is rating this disability by analogy and the analogous symptoms affect both eyes, the Board finds that a 20 percent rating is warranted.  Because this is the maximum evaluation for this disability, no higher evaluation may be granted on a schedular basis.  
  
Benign Paroxysmal Vertigo

The Veteran contends that his benign paroxysmal vertigo warrants a higher rating than that currently assigned.  It is currently rated under 38 C.F.R. § 4.87, Diagnostic Codes 6299-6204, for a peripheral vestibular disorder, with a noncompensable rating on and after November 1, 2012.  

As stated above, a diagnostic code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedule.  38 C.F.R. § 4.20.  The RO determined that benign paroxysmal vertigo is most closely analogous to Diagnostic Code 6204, for a peripheral vestibular disorder.  

Diagnostic Code 6204 provides for a 30 percent rating for dizziness and occasional staggering and a 10 percent rating for occasional dizziness.  38 C.F.R. § 4.87, Diagnostic Code 6204.  However, "[o]bjective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code."  Id.

The Veteran's service treatment records indicate that he was initially diagnosed with benign paroxysmal positional vertigo in June 2011, based on his report of dizziness, usually when standing.  The record does not note any basis for the diagnosis other than the Veteran's subjective report.  

A January 2013 VA treatment record includes vertigo among the treatment provider's assessments.  The record does not note any basis for the assessment.  

The Veteran was afforded a VA examination in April 2013.  The Veteran reported frequent dizziness if he stands up too quickly and sometimes while walking.  He reported daily episodes lasting seconds at a time, including the sensation of the room spinning.  The examiner found no findings, signs, or symptoms attributable to Meniere's syndrome.   On examination, the Veteran's external ear, ear canal, tympanic membrane, and gait were normal and the Romberg and limb coordination tests were normal or negative.  The Dix Hallpike test for vertigo was normal, with no vertigo or nystagmus during the test.  The Veteran reported that dizzy spells occasionally interfered with his chores or activities around the house.  The examiner acknowledged the Veteran's past diagnosis of benign paroxysmal positional vertigo but did not provide a diagnosis.  

During the May 2017 hearing, the Veteran reported dizziness two to three times a week, including when getting up quickly or sitting down.  

Based on the evidence described above, the Board finds that the Veteran's benign paroxysmal vertigo does not warrant a compensable rating.  Although the record notes a diagnosis of benign paroxysmal vertigo, the Veteran's service treatment records, VA treatment records, and the VA examination report contain no objective findings supporting the diagnosis.  Diagnostic Code 6204 specifically prohibits a compensable rating in the absence of objective findings supporting the diagnosis of vestibular disequilibrium.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2017).  Therefore, absent objective findings, the Board must conclude that a compensable rating is not warranted.    

The Board has also considered the Veteran's assertions regarding his difficulty breathing, which he is competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His assertions are also credible.  However, subjective reports, no matter how competent or credible are, by definition, not objective findings.  Therefore, the Veteran's lay statements cannot possibly provide a basis for a compensable rating.  

Diagnostic Code 6205 provides for compensable ratings for a combination of hearing impairment and vertigo, with or without tinnitus, but only as symptoms of Meniere's syndrome.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2017).  As the Veteran has never been diagnosed with Meniere's syndrome and the April 2013 VA examiner specifically found that the Veteran did not have Meniere's syndrome, this Diagnostic Code is not for application.  

In sum, the Board finds that the effects of the Veteran's benign paroxysmal vertigo are most consistent with the currently-assigned noncompensable rating.  

Right Hand Fifth Finger Strain 

The Veteran contends that his right hand fifth finger strain warrants a higher rating than that currently assigned.  It is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5230, for limitation of motion of the little finger, with a noncompensable rating on and after November 1, 2012.  

Diagnostic Code 5230 applies to limitation of motion of a ring or little finger, whether it is on the dominant hand or not.  The only available rating under this Diagnostic Code is noncompensable.  Id.  

The Board must consider other potentially available Diagnostic Codes.  Diagnostic Code 5227 applies to ankylosis of the ring or little finger, whether favorable or unfavorable, and whether on the dominant hand or not.  The only available rating under this Diagnostic Code is also noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2017) pertains to traumatic arthritis.  Under that code, traumatic arthritis is to be rated as degenerative arthritis. Ratings for degenerative arthritis are to be based on limitation of motion and, if noncompensable by that method, a rating of 10 percent is warranted for each major joint or group of minor joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  For rating purposes, a hand is considered a group of minor joints.  38 C.F.R. § 4.45 (f).

The Veteran was afforded a VA examination in April 2013.  The Veteran reported that the fifth finger on his right hand was permanently flexed and could not be extended.  He was able to make a fist with both hands without difficulty or pain.  He did not report any functional impact from flare ups.  The Veteran is right-handed.  On examination, there was limitation of motion of the little finger on the right hand in the form of limitation of extension by 20 degrees.  Range of motion was the same on repetition.  The examiner found no functional loss of the Veteran's fingers.  The Veteran reported pain if he manually extended his fifth finger to 0 degrees.  There was no tenderness or pain to palpation and hand grip strength was normal.  There was no ankylosis.  The examiner found that the Veteran's right fifth finger strain had no impact on his ability to work.  The examiner diagnosed a right fifth finger strain with residuals of decreased extension by 20 degrees, but no other residuals.  

During the May 2017 hearing, the Veteran reported that his right fifth finger was painful, that he was unable to straighten it, and that he could only bend it at the second knuckle.  

Based on the evidence described above, the Board finds that the Veteran's right fifth finger strain does not warrant a compensable rating.  As stated above, Diagnostic Code 5230 does not provide for a compensable rating.  38 C.F.R. § 4.71, Diagnostic Code 5230.  The Board acknowledges the Veteran's report of painful motion, but the provisions of 38 C.F.R. § 4.59 do not apply when the applicable Diagnostic Code does not provide a compensable rating.  Sowers v. McDonald, 27 Vet. App. 472 (2016).  Therefore, a compensable rating under Diagnostic Code 5230 is not warranted.  

The Board has also considered whether a compensable rating might be available under another Diagnostic Code.  As the Veteran retains some mobility in his right fifth finger, by definition he does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski 3 Vet. App. 259 (1992).  Even if he did, as stated above, the Diagnostic Code for ankylosis of a fifth finger also does not provide for a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  There is also no evidence that the Veteran has arthritis.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his right fifth finger strain.  See Jandreau, 492 F.3d at 1376-77.  However, as stated above, the Veteran's reports of limitation of motion and of painful motion, while credible, do not provide any basis for a compensable rating.  

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§  4.40, 4.45.  As described above, there is no evidence that these factors cause functional impairment equivalent to the criteria for a higher disability rating.   

Because the Board considered the applicable ratings under every Diagnostic Code pertaining to musculoskeletal disabilities of the fifth finger, the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

Finally, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  Withdrawal is only effective if it is explicit, unambiguous, and done with the Veteran's full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

On May 17, 2017, during his hearing before the Board, the Veteran testified that he wished to withdraw this appeal for the issues of a scar status post excision of dysplastic nexus, arthritis, chest pain, sinusitis, and pneumonia.   Once transcribed as a part of the record of his hearing, this satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).
 
The Veteran has clearly expressed unambiguous intent to withdraw the appeal for these issues.  The Board therefore finds that the Veteran's statement meets the criteria for withdrawal of the appeal for these issues.  

Because the Veteran has withdrawn this appeal for these issues, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and the claims are dismissed.

Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Hypermetropia

The Veteran contends that he has hypermetropia as a result of PRK during his active duty service.  Hypermetropia is a refractive error of the eye more commonly known as farsightedness.  Dorland's Illustrated Medical Dictionary at 892.

Generally, refractive errors of the eye are not considered to be "diseases or injuries" within the meaning of applicable legislation governing the awards of compensation benefits and thus do not constitute a disability for VA compensation purposes.  38 C.F.R. § 3.303(c).  However, if a superimposed disease or injury occurs during active duty service, service connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90.  

The Veteran's November 1986 enlistment examination report noted nearsightedness.  

In February 2008, during the Veteran's active duty service, he underwent PRK to correct his nearsightedness.

A February 2009 service treatment record includes a diagnosis of "refractive error - hypermetropia."

During a February 2013 VA treatment appointment, the Veteran reported stable distant vision but that his near vision seemed to be deteriorating.  The treatment provider diagnosed presbyopia in both eyes and noted that it was after bilateral PRK.  Presbyopia is another term for hyperopia, which is another term for hypermetropia.  Dorland's Illustrated Medical Dictionary at 892, 1511.

The Veteran was afforded a VA examination in April 2013.  The examiner did not diagnose a refractive error of the eye.  

During a June 2013 VA treatment appointment, the treatment provider again diagnosed presbyopia in both eyes and noted that it was after bilateral PRK.  

During the May 2017 hearing, the Veteran testified that he had issues with nearsightedness during his active duty service and that, after PRK, he developed farsightedness.  

The April 2013 VA examiner did not diagnose a refractive error of the eye and therefore did not opine as to nexus to service.  However, the Veteran is competent to describe his near or distant vision as impaired and his description of nearsightedness prior to PRK and farsightedness after PRK is both credible and consistent with the medical evidence of record.  The medical evidence of record describes nearsightedness prior to PRK and farsightedness one year afterward, still during the Veteran's active duty service.  Unlike an increase in severity of nearsightedness or farsightedness, this is a difference of kind rather than one of degree.  In light of the totality of the circumstances, and giving the Veteran the full benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's PRK caused a superimposed injury that overcorrected his preexisting nearsightedness into farsightedness.  As the reasonable doubt created by the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypermetropia is warranted.  

Elbows

The Veteran contends that he has a current bilateral elbow disability that was caused or aggravated by his active duty service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110.  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran had the disability for which service connection is sought at any time during the period on appeal.  In the absence of proof of a disability during that period, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.

VA received the Veteran's claim in May 2012, prior to his October 31, 2012 separation from active duty service.  Therefore, the period on appeal began in November 2012. 

The Veteran was afforded a VA examination in April 2013.  The Veteran reported a diagnosis of right elbow tendonitis during his active duty service and reported that his current symptom was bilateral tenderness, but only with excessive use.  He denied any tenderness during the examination.  The examiner conducted a full examination of the Veteran's elbows and found that they were normal.  The examiner determined that any previous bilateral elbow tendonitis had resolved.  

During the May 2017 Board hearing, the Veteran testified that he had had no elbow symptoms in at least two years other than occasional "tightening up" after repetitive use.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case, the Veteran in this case is not shown to possess any pertinent medical training or other expertise that would make him competent to diagnose himself with an elbow disorder manifested by his subjectively reported symptoms.  See Jandreau, 492 F.3d at 1376-77.  Thus, to the extent that the Veteran has contended that he has a current elbow disorder manifested by tenderness or tightness, the Veteran's opinion is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

The record does not contain any competent, probative evidence that the Veteran has been diagnosed with or treated for an elbow disability by any examiner or treatment provider during the period on appeal.  As the evidence does not establish that the Veteran had a diagnosis of an elbow disability during the period on appeal, the Board finds that service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 

Bronchitis

The Veteran contends that he has current bronchitis that was caused or aggravated by his active duty service.  

VA received the Veteran's claim in May 2012, prior to his October 31, 2012 separation from active duty service.  Therefore, the period on appeal began in November 2012. 

The Veteran was afforded a VA examination in April 2013.  The Veteran reported a history of several bouts of bronchitis during his active duty service.  He reported treatment in December 2012 for a respiratory infection.  He did not report any current symptoms.  The examiner conducted a full examination of the Veteran's respiratory system and found that any past bronchitis was acute and had resolved without residuals.  

During the May 2017 Board hearing, the Veteran testified that he had had bronchitis during his active duty service and could not remember the last time he had had bronchitis, only that it "has been years."  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case, the Veteran in this case is not shown to possess any pertinent medical training or other expertise that would make him competent to diagnose himself with bronchitis.  See Jandreau, 492 F.3d at 1376-77.  Thus, to the extent that the Veteran has contended that he has bronchitis other than the acute episodes noted by the April 2013 VA examiner, the Veteran's opinion is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

The record does not contain any competent, probative evidence that the Veteran has been diagnosed with or treated for bronchitis by any examiner or treatment provider during the period on appeal.  As the evidence does not establish that the Veteran had a diagnosis of bronchitis during the period on appeal, the Board finds that service connection is not warranted.  See McClain, 21 Vet. App. at 321; see also Romanowsky, 26 Vet. App. at 293. 

Hypertension

The Veteran contends that he has current hypertension that was caused or aggravated by his active duty service.  

VA received the Veteran's claim in May 2012, prior to his October 31, 2012 separation from active duty service.  Therefore, the period on appeal began in November 2012. 

The Veteran was afforded a VA examination in April 2013.  The Veteran reported a history of elevated blood pressure with panic attacks but admitted that he had never been diagnosed with hypertension.  He reported that medication for his migraine headaches decreased his blood pressure.  The examiner tested the Veteran's blood pressure, reviewed his medical records, and found that he did not have hypertension and had never been diagnosed with it in the past.  

During the May 2017 Board hearing, the Veteran testified that he believed he had a diagnosis of hypertension, but was not sure.  He again reported that medication for his migraine headaches had a side effect of treating hypertension, but admitted that he did not remember whether the treatment providers prescribing this medication had told him it was also prescribed to treat hypertension.   The Veteran also contended that his hypertension was a symptom of his service-connected sleep apnea.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case, the Veteran in this case is not shown to possess any pertinent medical training or other expertise that would make him competent to diagnose himself with hypertension.  See Jandreau, 492 F.3d at 1376-77.  Thus, to the extent that the Veteran has contended that he has hypertension, the Veteran's opinion is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

The record does not contain any competent, probative evidence that the Veteran has been diagnosed with or treated for hypertension by any examiner or treatment provider during the period on appeal.  Even if the Veteran takes medication that has a side effect of reducing blood pressure, that does not establish a diagnosis of hypertension.  As the evidence does not establish that the Veteran had a diagnosis of hypertension during the period on appeal, the Board finds that service connection is not warranted.  See McClain, 21 Vet. App. at 321; see also Romanowsky, 26 Vet. App. at 293. 

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims except to the extent granted above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating of 10 percent, but no more, for left ankle strain is granted on and after November 1, 2012, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating of 10 percent, but no more, for right ankle strain is granted on and after November 1, 2012, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating of 10 percent, but no more, for left hip strain is granted on and after November 1, 2012, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating of 10 percent, but no more, for right hip strain is granted on and after November 1, 2012, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating of 10 percent, but no more, for left knee patellofemoral syndrome is granted on and after November 1, 2012, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating of 10 percent, but no more, for right knee patellofemoral syndrome is granted on and after November 1, 2012, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating of 20 percent, but no more, for bilateral trace dry eye syndrome is granted on and after November 1, 2012, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an initial compensable rating for benign paroxysmal vertigo is denied.  

Entitlement to an initial compensable rating for right hand fifth finger strain is denied.

The appeal is dismissed with respect to the issue of entitlement to an initial compensable rating for a scar, status post excision of dysplastic nexus.

The appeal is dismissed with respect to the issue of entitlement to service connection for arthritis.  

The appeal is dismissed with respect to the issue of entitlement to service connection for chest pain.

The appeal is dismissed with respect to the issue of entitlement to service connection for sinusitis.

The appeal is dismissed with respect to the issue of entitlement to service connection for pneumonia.  

Service connection for hypermetropia is granted.  

Service connection for a left elbow disability, to include epicondylitis, is denied.

Service connection for a right elbow disability, to include epicondylitis, is denied.  

Service connection for bronchitis is denied.  

Service connection for hypertension is denied.


REMAND

The Veteran was last afforded a VA examination for his hearing loss in April 2013.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it was "most likely caused by or a result of in-service noise exposure."  However, because hearing loss in the left ear was not sufficiently severe to be considered a disability as defined by 38 C.F.R. § 3.385 (2017), the RO only granted service connection for the right ear.  During the May 2017 hearing, the Veteran testified that his hearing loss had increased in severity.  The record thus raises the possibility that the Veteran's hearing loss might now be more severe than the April 2013 examination report reflects.  "Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted."  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A remand for a new examination is thus warranted.  

The Veteran was afforded VA examinations for his wrists and hands in April 2013.  At that time, the Veteran reported that his left thumb symptoms had resolved, as had numbness in his right hand and fingers.  The Veteran declined any examination for neuropathy, but an examination of his neck found no radiculopathy.  The examiner diagnosed a right wrist strain but found the Veteran's left wrist to be normal.  Because the claim at that time only involved the Veteran's left wrist, the examiner did not provide an opinion as to nexus for the right wrist strain.  During the May 2017 hearing, the Veteran testified that he continued to experience numbness in his hands and coldness in his left thumb and the Board agreed to recharacterize his wrist claim to apply to both wrists.  For all of the above reasons, a remand for a new examination of the Veteran's hands and wrists is warranted.  

As stated above, the Veteran was afforded a VA examination for his ankles in April 2013.  During that examination, the examiner found that the Veteran had never had Achilles tendonitis or an Achilles tendon rupture.  However, a September 2008 service treatment record notes the Veteran's report of a loud pop and sharp pain in his left calf while playing basketball.  One of the treatment providers at that time suspected a partial nontraumatic rupture of the left Achilles tendon.  During the May 2017 hearing, the Veteran testified that he ruptured his left plantaris tendon during his active duty service and that he continued to experience pain in his left calf.  Because the April 2013 VA examiner did not reconcile the finding of no history of an Achilles tendon rupture with the September 2008 service treatment record and it is not clear whether any current disability resulting from such a rupture would be distinct from the left ankle strain that is already service connected, a remand for a supplemental opinion is warranted.  

The Veteran was afforded a VA examination for his reproductive system in April 2013.  The examiner diagnosed hypogonadism, erectile dysfunction, and benign prostatic hypertrophy.  The examiner opined that the Veteran's erectile dysfunction was caused by his hypogonadism but did not opine as to the etiology of his hypogonadism or benign prostatic hypertrophy.  The Veteran's service treatment records contain diagnoses of hypogonadism in July 2012 and benign prostatic hypertrophy in October 2012.  In an August 2014 rating decision, the RO found that the Veteran's hypogonadism was a congenital or developmental defect but provided no rationale for this opinion.  A remand is warranted for a supplemental opinion as to the etiology of the Veteran's hypogonadism and benign prostatic hypertrophy.  

The Veteran was afforded a VA examination for skin diseases in April 2013.  The examiner diagnosed dermatitis but did not provide an opinion as to its etiology.  In addition, the Veteran clarified that the primary skin disability for which he seeks service connection is on his face, not on his arms as was thought at the time of the April 2013 examination.  For these reasons, a remand is warranted for a new examination of the Veteran's skin.  

VA received a Notice of Disagreement (NOD) with the RO's April 2014 rating decision regarding service connection for right foot fourth metatarsal nonunion and plantar fasciitis in July 2014.  Despite this, the AOJ has yet to issue a Statement of the Case (SOC) with regard to the issue of service connection for a right foot disability, to include plantar fasciitis and nonunion of the fourth metatarsal.  A remand is therefore necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his bilateral hearing loss.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any symptoms of bilateral hearing loss.

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained. 

2.  Schedule the Veteran for an examination with an appropriate clinician for left thumb and wrist disabilities, as well as peripheral neuropathy of both upper extremities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability of the left thumb or either wrist, or peripheral neuropathy of either upper extremity,  that began during active service or is related to an incident of service.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible. 

3.  Return the Veteran's claims file to the examiner who conducted the April 2013 ankle examination so a supplemental opinion may be provided regarding the Veteran's claim of service connection for a left calf disability, to include the residuals of an Achilles or plantaris tendon tear.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide opinions as to the following:

a.  Does the Veteran have a disability of the left calf that is distinct from his service-connected left ankle strain? 

b.  If the Veteran has a left calf disability distinct from left ankle strain, is it at least as likely as not (50 percent or greater probability) that the Veteran's left calf disability began during active service or is related to an incident of service, including as a residual of an Achilles or plantaris tendon tear?

Although an independent review of the claims file is required, the Board calls the examiner's attention to the September 2008 service treatment record noting the treatment provider's suspicion of a partial nontraumatic left Achilles tendon rupture.   

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

4.  Return the Veteran's claims file to the examiner who conducted the April 2013 reproductive system examination so a supplemental opinion may be provided regarding the Veteran's claim of service connection for a genital disability, to include hypogonadism and benign prostatic hypertrophy.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide opinions as to the following:

a.  Is the Veteran's hypogonadism a developmental defect or developmental disease?  For VA purposes, a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating." 

b.  If the examiner finds that the Veteran's hypogonadism is a developmental or congenital defect, is it at least as likely as not (50 percent or greater probability) that the Veteran sustained any superimposed disease or injury on such defect during his active duty service?

c.  If the examiner finds that the Veteran's hypogonadism is a developmental or congenital disease, is it at least as likely as not that it was incurred in or aggravated beyond the normal course of the condition by his active duty service?

d.  If the examiner finds that the Veteran's hypogonadism is neither a developmental defect nor a developmental disease, is it at least as likely as not that it began during active service or is related to an incident of service? 

e.  Is it as likely as not that any current genital disability other than hypogonadism, including benign prostatic hypertrophy, began during active service or is related to an incident of service?

Although an independent review of the claims file is required, the Board calls the examiner's attention to the July 2012 service treatment record diagnosing hypogonadism and the October 2012 service treatment record diagnosing benign prostatic hypertrophy.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

5.  Schedule the Veteran for an examination with an appropriate clinician for skin disabilities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a skin disability  that began during active service or is related to an incident of service, including a chemical injury.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the January 1992 service treatment record describing a chemical injury to the Veteran's skin.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible. 

6.  The AOJ must issue a Statement of the Case (SOC) addressing the claim of entitlement to service connection for a right foot disability.  The Veteran is hereby notified that, following the receipt of the SOC concerning these issues, he must file a timely substantive appeal if he desires appellate review by the Board.  If, and only if, the Veteran files a timely substantive appeal, the AOJ should return this issue to the Board for appellate review.

7.  Readjudicate the claims for hearing loss, a left thumb disability, a bilateral wrist disability, peripheral neuropathy of both upper extremities, a left calf disability, a genital disability, and a skin disability.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


